Citation Nr: 0733593	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  98-16 418	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to the service-connected hemangioma of 
the nose, status post lateral rhinotomy and resection of 
hemangioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which, inter alia, denied service 
connection for migraines as secondary to the service-
connected disability of hemangioma of the nose.  In January 
2002, the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the St. Petersburg RO 
(Travel Board hearing); a copy of this transcript is 
associated with the record.  

The veteran appealed the RO's denial, and in March 2003, the 
Board denied service connection for migraine headaches, to 
include as secondary to the service-connected hemangioma of 
the nose, status post lateral rhinotomy and resection of 
hemangioma.  The appellant appealed the March 2003 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following an April 2004 "Joint Motion for 
Remand" (Joint Remand), an April 2004 Court Order vacated and 
remanded the March 2003 Board decision.  In November 2004, 
the Board remanded the case for development in accordance 
with the Joint Remand.  It is again before the Board for 
further appellate consideration.

In March 2005, the veteran's claims file was transferred to 
the Roanoke, Virginia RO and in April 2005 the file was 
transferred to the Huntington, West Virginia RO.

It appears that the Supplemental Statement of the Case issued 
in March 2007 was sent to the veteran's private attorney who 
represented him in his appeal before the Court.  However, the 
veteran had been represented in his before the Board by a 
Veteran's Service Organization.  In a September 2007 letter, 
the Board notified the veteran that he could have only one 
organization or individual represent him in his claim, and 
requested that he submit a declaration of appointment of a 
representative either on a VA Form 21-22a or on letterhead, 
in order to clarify his representation in his current appeal 
before the Board.  The letter informed the veteran that, if 
he did not respond within 30 days, VA would assume that he 
did not desire representation and the appellate review before 
the Board would resume.  As the Board has not received a 
response from the veteran, appellate review of the veteran's 
claim is resumed.


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
migraine headaches are related to service or to the service-
connected hemangioma of the nose, status post lateral 
rhinotomy and resection of hemangioma.



CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active service and are not proximately due or the result of 
the service-connected hemangioma of the nose, status post 
lateral rhinotomy and resection of hemangioma.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Court, in its April 2004 Court 
Order, vacated the Board's March 2003 decision due, in part, 
to deficiencies in the Board's duty to notify based on the 
finding that VA failed to comply with VA's duty to notify 
claimants of the information or evidence needed to 
substantiate a claim for VA benefits under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2007).   As noted above, the Board remanded this case to the 
RO in order to rectify any deficiencies in the VA's duties to 
notify and assist the claimant.  The Board now finds that VA 
has fulfilled these obligation for the following reasons.

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, March 2001, May 2004, June 2005 and May 2007 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until May 2007, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

The Board finds that the purpose behind these notice 
requirements has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's Travel Board 
hearing testimony and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

In his January 2002 Travel Board hearing, the veteran 
contended that he is entitled to service connection for 
migraine headaches which began during his active service 
following his 1967 in-service surgery to remove a hemangioma.  
He is currently service-connected for hemangioma of the nose, 
status post lateral rhinotomy and resection of hemangioma.

Service medical records include January 1966 notations 
showing the veteran was treated for sore throat and 
headaches, and February 1967 notations revealing a diagnosis 
of polyp in the right nasal cavity.  A hospitalization 
summary indicates the veteran was hospitalized for 41 days 
between March and April of 1967 for treatment and removal of 
a hemangioma of the nose.  At this time he underwent a 
lateral rhinotomy and resection of the hemangioma.  There are 
no service medical records that reflect treatment for or 
diagnosis of migraines.  His August 1967 discharge Report of 
Medical History reflects the veteran's report that he did not 
have frequent or severe headaches.

Private medical records dated from July 1985 to September 
1987 describe the veteran's treatment for cervical spine 
problems and headaches.  Specifically, these records include 
a February 1986 report from a private physician which 
indicated that, upon a review of the veteran's records, it 
was determined that he suffered from chronic strain pattern, 
chronic somatic dysfunction, headaches, functional myositis, 
fibromyositis and fibromyalgia, which he believed were 
related to the veteran's automobile accident in July 1985.  
Additionally, a May 1986 report from another private 
physician indicated that his impression was that the veteran 
sustained a cervical strain, and that his headaches were 
partly related to the cervical strain and partly related to 
stress and anxiety.  June 1986 private medical records show 
the veteran was seen with complaints of headaches and upper 
neck discomfort, and that the headaches tended to develop in 
the posterior aspect of the upper neck and scalp, and to 
radiate forward bilaterally.

Records received from a private physician who treated the 
veteran from 1995 to 1996 describe the treatment the veteran 
received for chronic migraines, and reveal his prescription 
medications included Xanax, Darvon and Imitrex.  

An August 1997 VA general examination report reflects the 
examiner's opinion that the veteran had severe migraine 
headaches that had been present since the removal of a 
hemangioma of the nose in 1966.

Social Security Administration (SSA) records reveal the 
veteran was awarded SSA benefits effective January 1999 due 
to severe impairment caused by chronic low back pain, 
migraine headaches, depression and anxiety.  A March 1999 VA 
physician's statement submitted with his SSA disability 
decision reflects her opinion that, due to the veteran's lack 
of headaches prior to his sinus surgery and their onset 
subsequent to the surgery, it was likely that the sinus 
manipulation he endured may have been in some way a cause of 
his current migraines.

A May 1999 statement from a private physician indicates the 
veteran was first seen in 1981 for headaches, which he 
reported began after his in-service surgery.  A September 
1999 private medical record reflects the veteran's report 
that he developed migraines following surgery on his neck.

In February 2000, the RO received treatment records from the 
Bay Pines VA Medical Center (VAMC) dated from 1977 to 1999.  
The records reflect treatment the veteran has received over 
time for anxiety, headaches, and pain management amongst 
other health problems.  The Board notes that the RO attempted 
to obtain the veteran's treatment records from this VA 
facility for the period including from 1967 to 1968, but the 
facility responded that no records could be found for this 
veteran.  

A November 2002 VA examination report reveals the veteran 
reported headaches since 1967.  The headaches were localized 
to the temple and forehead, and the veteran was noted to be 
on Zomig, Phenergan and Atenolol to control the headaches.  
His diagnosis was migraine headaches, stable with current 
medication. More importantly, upon examination of the 
veteran, the examiner determined that the veteran's headaches 
were not related to the hemangioma resection as resection of 
a nasal hemangioma would not involve the brain.  The examiner 
further noted that the nasal hemangioma resection was not 
likely to be the cause of or related to the veteran's 
headaches.

In a July 2005 VA medical record, the examiner noted that the 
veteran had migraine headaches which he had since service in 
1967.  This was based on the March 1999 VA physician's report 
to the SSA, which noted that the veteran had a sinus 
hemangioma removed while in service and has reported severe 
headaches since that time.  The July 2005 record noted that 
the veteran's headaches could be related to the surgery in 
1967.

Upon a review of the evidence, the Board finds that there in 
no competent medical evidence that links the veteran's 
migraines with service or his service-connected hemangioma of 
the nose.  It is the Board's duty to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

The veteran's service medical records do not contain any 
evidence that the veteran suffered from chronic headaches 
after his 1967 surgery, or at any time during his active 
service.  In January 1966, the veteran was treated for 
headaches, however, the headaches were reported in 
conjunction with sore throat and not as a migraine episode.  
By the veteran's own admission in the August 1967 discharge 
report of medical history, he did not suffer from frequent or 
severe headaches at the time of his discharge.  

Additionally, the February and May 1986 statements from 
private physicians link the veteran's headaches to a cervical 
spine injury sustained about 8 years after his discharge from 
service while involved in a motor vehicle accident in July 
1985.  

The November 2002 VA examiner determined that the veteran's 
headaches were not related to the hemangioma resection as the 
resection of a nasal hemangioma would not involve the brain.  
It was the examiner's opinion that it was not likely that 
that the veteran's hemangioma caused or was related to the 
veteran's headaches.

The Board acknowledges that there are several statements that 
seem to link the veteran's migraines to his in-service sinus 
surgery.  The August 1997 VA examiner stated that the 
veteran's headaches had been present since 1966 when he had 
nose surgery in service.  This was bases on the veteran's 
self reported history and is not accurate since, according to 
service medical records,  the veteran's in-service surgery 
took place in 1967.   The March 1999 VA physician's opinion 
indicated that, due to the veteran's lack of headaches prior 
to his sinus surgery and their onset subsequent to the 
surgery, it was likely that the surgery may have been in some 
way a cause of his current migraines.  In a May 1999 private 
physician's statement, the examiner noted that the veteran 
had stated that he had headaches since he was in service.  In 
weighing the evidence of record, the Board finds that these 
statements are speculative, not supported by objective 
medical data or other rationale and do not provide the degree 
of certainty required to constitute medical nexus evidence.  
There is no indication that these physicians reviewed the 
veteran's claims file but based the opinions on the veteran's 
self reported history.  The Board is not bound to accept 
medical opinions or conclusions which are based on a history 
supplied by the appellant, where that history is unsupported 
by the medical evidence.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).  In addition, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  For these reasons, the Board concludes 
that the August 1997, March 1999 and May 1999 opinions of the 
VA physicians have less probative value than the opinions in 
the February 1986 and May 1986 statements as well as the 
medical opinion in the November 2002 VA examination report.  
The Board notes that there is no clinical data or other 
rationale to support the August 1997, March 1999 and May 1999 
opinions; nor is there anything otherwise in the record that 
would give them substance.  Therefore, the opinions are 
essentially unsupported.  Bloom, supra.

Based on the foregoing, the Board finds that the 
preponderance of the evidence simply does not show that the 
claimed headaches are causally or etiologically related to 
the service-connected hemangioma of the nose, status post 
lateral rhinotomy and resection of hemangioma, or are 
otherwise related to his active service or to any incident of 
service.  There is no competent medical evidence linking the 
veteran's current migraines to service or to his hemangioma 
of the nose, status post lateral rhinotomy and resection of 
hemangioma.  Thus, a nexus between the appellant's migraines 
condition and service is not established by the evidence of 
record.  As such, the claim of service connection for 
migraine headaches, to include as secondary to the service 
connected hemangioma of the nose, status post lateral 
rhinotomy and resection of hemangioma, must be denied.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).

While the Board finds the veteran's testimony to be very 
credible as to extent of the severity of his headaches, the 
service records are completely negative for treatment of 
chronic headaches after the 1967 surgery or at any time 
during service.  Various lay statements from the veteran's 
wife, his friends and former co-workers dated in 1999 and 
2002 tend to indicate that the veteran's headaches began 
during his active service or soon after his discharge, and 
that they are related to his in-service surgery.  However, in 
terms of the veteran's own statements and the lay statements 
in the record, as laypersons, with no apparent medical 
expertise or training, these people are not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the service-connection claim for migraine 
headaches, to include as secondary to the service connected 
hemangioma of the nose, status post lateral rhinotomy and 
resection of hemangioma disorder is denied as the evidence 
fails to establish that the veteran's current migraines are 
related to service or to a service-connected disability.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for migraine headaches, to include as 
secondary to the service-connected hemangioma of the nose, 
status post lateral rhinotomy and resection of hemangioma, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


